Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 1 of 9
Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 2 of 9
Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 3 of 9
Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 4 of 9
Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 5 of 9
Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 6 of 9




                                   /s/ Derege Demissie




                                       03/12/21
Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 7 of 9
Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 8 of 9
Case 1:21-cr-10084-RGS Document 9 Filed 04/12/21 Page 9 of 9
